EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 20-28 directed to an invention, non-elected without traverse.  
Accordingly, claims 20-28 have been cancelled.

Allowable Subject Matter
Claims 1-6, 8-14, 17, 29, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or suggest a baked dough-based biscuit and a sandwich comprising a first and second dough based-biscuit and filling, wherein the biscuit has a first indicia comprising a plurality of projections on the top surface, a second indicia comprising a recess into the bottom surface and bounded by at least one sidewall, a base region between the surfaces, a filling within the recess of the second indicia, and wherein the base region has a first density and the sidewall has a second density that is less than the first density.
The closest prior art (Olga) teaches placing batter onto heated press which allows the batter to spread as it bakes, as such, one of ordinary skill in the art would have expected the spreading/pressing of the prior art to produce a product having consistent density throughout, 
In light of the above, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            
/ERIK KASHNIKOW/            Supervisory Patent Examiner, Art Unit 1792